DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s response and claim amendments filed 10/26/2020. Claims 1-2, 5, 7-11 and 14 are pending and considered below.

Response to Arguments
Amended claims 1-2, 5, 7-11 and 14 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention. The limitations of amended claims 1 and 14 include a roadside communications unit which enforces a speed zone authority, increases or decreases the speed of the vehicle, and brings the vehicle to a fail-safe stop. Paragraph [0042] of applicant’s specification indicates that these functions should be performed by a roadside communications unit. However, applicant’s specification does not sufficiently describe how the functions are performed. The specification does not indicate how the roadside communications unit controls the vehicle’s on-board computer in order to control the vehicle’s speed. Claims 2, 5 and 7-11 depend on claim 1.
Amended claims 1-2, 5, 7-11 and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. The limitations of amended claims 1 and 14 require a computerized system onboard a vehicle which includes a roadside communications unit. It is unclear how the computerized system can be both “onboard a vehicle” and “roadside”. Further, the claim limitation “roadside communications unit” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure. Claims 2, 5 and 7-11 depend on claim 1.
Regarding the rejection of claims 1-2, 5, 7-11 and 14 under 35 U.S.C. 103, independent claims 1 and 14 have been amended to include a roadside communications unit which enforces a speed zone authority, and transmits a command and emergency signal to a vehicle. Applicant argued that this roadside communications unit is not disclosed by Breed et al. (US-2012/0323474-A1), McClain et al. (US-2015/0203109-A1), Mogridge et al. (US-2015/0130651-A1) or Macikunas et al. (U.S. Patent Number 4843396). However, Miyamoto et al. (U.S. Patent Number 6360171) discloses an Automated Highway System (AHS) which enables automatic driving of vehicles. A roadside vehicle detection facility detects velocity of vehicles. A road-to-vehicle communications facility executes communications between on-road facilities and vehicles (col. 4, lines 3-41). Claims 1-2, 5, 7-11 and 14 remain rejected under 35 U.S.C. 103 for the reasons given below.






Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“front-looking radar sensing module” is a pair of radar sensors, as disclosed in paragraph [0056] of applicant’s specification and FIG. 7, front looking radar sensing module-714;
“side-looking radar sensing module” is a pair of radar sensors, as disclosed in paragraph [0052] of applicant’s specification and FIG. 7, side looking radar sensing module-702;
path-planning module” is a software module within a computing system, as disclosed in paragraphs [0053] and [0057] of applicant’s specification and FIG. 7, path planning module-704; and 
“trajectory-tracking module” is a software module within a computing system, as disclosed in paragraphs [0053] and [0057] of applicant’s specification and FIG. 7, trajectory tracking module-706.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.










Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5, 7-11 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 14, the claim limitations include a roadside communications unit which enforces a speed zone authority, increases or decreases the speed of the vehicle, and brings the vehicle to a fail-safe stop. Paragraph [0042] of applicant’s specification indicates that these functions should be performed by a roadside communications unit. However, applicant’s specification does not sufficiently describe how these functions are performed. The specification does not indicate how the roadside communications unit controls the vehicle’s on-board computer in order to control the vehicle’s speed.
Claims 2, 5 and 7-11 depend on claim 1.




(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5, 7-11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1 and 14, the claim limitations for a computerized system onboard a vehicle have been amended to include a roadside communications unit. It is unclear how the computerized system can be both “onboard a vehicle” and “roadside”.
Claims 2, 5 and 7-11 depend on claim 1.

Claim limitation “roadside communications unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, claims 1-2, 5, 7-11 and 14 are  indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Breed et al. (US-2012/0323474-A1, hereinafter Breed) in view of McClain et al. (US-2015/0203109-A1, hereinafter McClain) and Miyamoto et al. (U.S. Patent Number 6360171, hereinafter Miyamoto).
Regarding claim 1, Breed discloses:
a front-looking radar sensing module (paragraph [0198] and FIG. 21A);
wherein the front-looking radar sensing module comprises a pair of radar sensors  (paragraph [0198] and FIG. 21A);
wherein the pair of radar sensors are placed at the front of the vehicle (paragraph [0198] and FIG. 21A);
wherein the pair of radar sensors emits radar waves at a specified radar frequency (paragraph [0203]);
senses reflected radar waves (paragraph [0203]);
wherein the radar waves are reflected by a set of radar reflectors placed at the side of a roadway at a distance ahead of the vehicle on the roadway (paragraph [0203]);
wherein the front-looking radar sensing module obtains a reflected-radar information from the pair of radar sensors and determines the distance between the vehicle and the radar reflectors ahead of the vehicle at a specified time (paragraph [0203]);

wherein the first side-facing radar sensor emits radar waves at the specified radar frequency (paragraph [0203]);
senses reflected radar waves from the set of radar reflectors at one side of a roadway lateral to the vehicle (paragraph [0171]); 
wherein the second side-facing radar sensor emits radar waves at the specified radar frequency (paragraph [0203]);
senses reflected radar waves from the set of radar reflectors at the other side of a roadway lateral to the vehicle (paragraph [0171]); 
wherein the side-looking radar sensing module uses a reflected-radar information from the first side-facing radar sensor and the second side-facing radar sensor to determine a position of the vehicle in the roadway with respect to the edges of the roadway at the specified time (paragraph [0171]);
an automated highway system (paragraph [0272]);
comprising a series of radar reflectors placed at specified intervals on each side of a roadway lane (paragraph [0198]); and
wherein the series of radar reflectors are designed to reflect the millimeter wave-phased array radar waves emitted by millimeter wave-phased array radar (MWPAR) system (paragraph [0253]).
Breed does not disclose a path-planning module. However, McClain discloses a road departure protection system, including the following features:
a path-planning module (paragraph [0025] and FIG. 2, electronic control unit (ECU)- 30, 130);

the distance between the vehicle and the radar reflectors ahead of the vehicle (paragraph [0031] and FIG. 3G);
provides a path for the vehicle (paragraph [0025] and FIG. 3A, roadway path- 26);
a trajectory-tracking module (paragraph [0025] and FIG. 2, electronic control unit (ECU)- 30, 130);
wherein the trajectory-tracking module determines a vehicle’s current trajectory (paragraph [0025], predicted vehicle path); 
a vehicle-dynamics controller (paragraph [0025] and FIG. 2, electronic control unit (ECU)- 30, 130); and
wherein the vehicle-dynamics controller manages a set of vehicle dynamics to implement the path provided by the path-planning module (paragraph [0025], corrective action(s)).
McClain teaches that the electronic control unit (ECU) should use radar sensors to compare a desired roadway path to the predicted vehicle path in order to generate corrective instructions (paragraph [0025]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the path correction of McClain with the radar sensor and reflector arrangement of Breed. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of using the information from the radar sensor and reflector system of Breed to enhance vehicle safety. McClain is generally applicable for safety systems for automotive vehicles (paragraph [0002]).

a roadside communications unit in communication with a plurality of speed sensors and a vehicle on-board computer (col. 3, line 63 - col. 5, line 5; and FIG. 1, fixed point information detection support facilities-1,2, vehicle detection facility-3, on-road processing facility-4, road-to-vehicle communications facility-6, road-to-vehicle communications device-13, on-vehicle processing unit-16, and vehicle control unit-18);
wherein the roadside communications unit is configured to: (col. 4, line 3 - col. 6, line 3);
enforce a speed zone authority and automatic speed protection (col. 4, lines 3-10, Automated Highway System (AHS));
using speed detection through the plurality of speed sensors (col. 4, lines 23-25; and FIG. 1 vehicle detection facility-3);
transmit a command to the vehicle on-board computer (col. 4, line 3 - col. 5, line 5; and FIG. 1, road-to-vehicle communications facility-6, and road-to-vehicle communications device-13);
to increase or decrease the speed of the vehicle (col. 5, line 64 - col. 6, line 3; and FIG. 7, The deceleration effected under automatic control is assumed to be 5.0 m/s2. Time when the driver controls the vehicle is assumed to be 3.0 m/s2.);
transmit an emergency signal (col. 4, line 3 - col. 5, line 5; and FIG. 1, road-to-vehicle communications facility-6, and road-to-vehicle communications device-13); and
to bring the vehicle to a fail-safe stop in case the vehicle does not obtain a recommended speed (col. 5, line 64 - col. 6, line 3; and FIG. 7, When dangerous, an alarm is given to the driver, and also control is provided for stopping the vehicle).

Regarding claim 2, Breed further discloses:
wherein the pair of radar sensors comprises a phased array beam forming antenna (paragraph [0271]).
Regarding claim 14, Breed further discloses:
a front-looking radar sensing module (paragraph [0198] and FIG. 21A);
wherein the front-looking radar sensing module comprises a pair of radar sensors  (paragraph [0198] and FIG. 21A);
wherein the pair of radar sensors are placed at the front of the vehicle (paragraph [0198] and FIG. 21A);
wherein the pair of radar sensors emits radar waves at a specified radar frequency (paragraph [0203]);
senses reflected radar waves (paragraph [0203]);
wherein the radar waves are reflected by a set of radar reflectors placed at the side of a roadway at a distance ahead of the vehicle on the roadway (paragraph [0203]);

a side-looking radar sensing module comprising a first side-facing radar sensor placed on one side of the vehicle and a second side-facing radar sensor placed on the other side of the vehicle (paragraph [0171] and FIG. 23B);
wherein the first side-facing radar sensor emits radar waves at the specified radar frequency (paragraph [0203]);
senses reflected radar waves from the set of radar reflectors at one side of a roadway lateral to the vehicle (paragraph [0171]); 
wherein the second side-facing radar sensor emits radar waves at the specified radar frequency (paragraph [0203]);
senses reflected radar waves from the set of radar reflectors at the other side of a roadway lateral to the vehicle (paragraph [0171]); 
wherein the side-looking radar sensing module uses a reflected-radar information from the first side-facing radar sensor and the second side-facing radar sensor to determine a position of the vehicle in the roadway with respect to the edges of the roadway at the specified time (paragraph [0171]);
wherein the set of radar reflectors comprises a pair of radar reflectors designed for squint-looking radar (paragraph [0198]); 
another pair of radar reflectors designed for side-looking radar of the side-looking radar sensing module (paragraph [0171]);
an automated highway system (paragraph [0272]);
comprising a series of radar reflectors placed at specified intervals on each side of a roadway lane (paragraph [0198]); and

Breed does not disclose a path-planning module. However, McClain further discloses:
a path-planning module (paragraph [0025] and FIG. 2, electronic control unit (ECU)- 30, 130);
wherein the path-planning module obtains the position of the vehicle in the roadway with respect to the edges of the roadway information from side-looking radar sensing module (paragraph [0026] and FIG. 3A);
the distance between the vehicle and the radar reflectors ahead of the vehicle (paragraph [0031] and FIG. 3G);
provides a path for the vehicle (paragraph [0025] and FIG. 3A, roadway path- 26);
a trajectory-tracking module (paragraph [0025] and FIG. 2, electronic control unit (ECU)- 30, 130);
the trajectory-tracking module determines a vehicle’s current trajectory (paragraph [0025], predicted vehicle path); 
a vehicle-dynamics controller (paragraph [0025] and FIG. 2, electronic control unit (ECU)- 30, 130); and
wherein the vehicle-dynamics controller manages a set of vehicle dynamics to implement the path provided by the path-planning module (paragraph [0025], corrective action(s)).
McClain teaches that the electronic control unit (ECU) should use radar sensors to compare a desired roadway path to the predicted vehicle path in order to generate corrective instructions (paragraph [0025]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the path correction of McClain with the radar sensor and reflector arrangement of Breed. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of using the information from the 
Breed in view of McClain does not disclose a roadside communications unit which controls the speed of a vehicle. However, Miyamoto further discloses:
a roadside communications unit in communication with a plurality of speed sensors and a vehicle on-board computer (col. 3, line 63 - col. 5, line 5; and FIG. 1, fixed point information detection support facilities-1,2, vehicle detection facility-3, on-road processing facility-4, road-to-vehicle communications facility-6, road-to-vehicle communications device-13, on-vehicle processing unit-16, and vehicle control unit-18);
wherein the roadside communications unit is configured to: (col. 4, line 3 - col. 6, line 3);
enforce a speed zone authority and automatic speed protection (col. 4, lines 3-10, Automated Highway System (AHS));
using speed detection through the plurality of speed sensors (col. 4, lines 23-25; and FIG. 1 vehicle detection facility-3);
transmit a command to the vehicle on-board computer (col. 4, line 3 - col. 5, line 5; and FIG. 1, road-to-vehicle communications facility-6, and road-to-vehicle communications device-13);
to increase or decrease the speed of the vehicle (col. 5, line 64 - col. 6, line 3; and FIG. 7, The deceleration effected under automatic control is assumed to be 5.0 m/s2. Time when the driver controls the vehicle is assumed to be 3.0 m/s2.);
transmit an emergency signal (col. 4, line 3 - col. 5, line 5; and FIG. 1, road-to-vehicle communications facility-6, and road-to-vehicle communications device-13); and
to bring the vehicle to a fail-safe stop in case the vehicle does not obtain a recommended speed (col. 5, line 64 - col. 6, line 3; and FIG. 7, When dangerous, an alarm is given to the driver, and also control is provided for stopping the vehicle).
.

Claims 5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Breed in view of McClain and Miyamoto, as applied to claim 2 above, and further in view of Macikunas et al. (U.S. Patent Number 4843396, hereinafter Macikunas).
Regarding claim 5, Breed in view of McClain and Miyamoto does not disclose a reflector with a frequency selective surface grating selected for a specified radar frequency. However, Macikunas discloses a trihedral radar reflector, including the following features:
wherein the set of radar reflectors comprises a trihedral cubic corner reflector with a frequency selective surface grating selected for the specified radar frequency of the pair of radar sensors (col. 8, lines 29-40).
Macikunas teaches that a trihedral reflector should have dimensions and polarization modified as required to suit a variety of conditions and different radar system frequencies (col. 8, lines 36-40). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the customized trihedral reflector of Macikunas with the radar sensor and reflector arrangement of Breed in view of McClain and Miyamoto. A person of ordinary skill 
Regarding claim 7, Breed further discloses:
wherein the set of radar reflectors comprises a pair of radar reflectors designed for squint-looking radar (paragraph [0198]); and
another pair of radar reflectors designed for side-looking radar of the side-looking radar sensing module (paragraph [0171]).
Regarding claim 8, Breed further discloses:
wherein the set of radar reflectors is placed along the roadway (paragraphs [0153-0154]);
with a spacing of five to ten meters (The claimed spacing is obvious to try since applicant is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. (See MPEP 2143)); and
provides a guided pathway (paragraph [0199]).
Regarding claim 9, Breed further discloses:
wherein the set of radar reflectors is placed perpendicular to a line of sight for both the pair of radar reflectors designed for squint-facing radar and the other pair of radar reflectors designed for side-looking radar (paragraphs [0153-0154]); and
wherein perpendicular to the line of sight means the same as presenting the broadside aspect to the radar signal (paragraph [0198]).
Regarding claim 10, Breed does not disclose a trajectory-tracking module. However, McClain further discloses:
wherein the trajectory-tracking module (paragraph [0025] and FIG. 2, electronic control unit (ECU)- 30, 130);
determines that the current trajectory of a vehicle (paragraph [0025], predicted vehicle path);

notifies the path-planning module to adjust a trajectory a path of the vehicle (paragraph [0025], corrective action(s)).
McClain teaches that the electronic control unit (ECU) should use radar sensors to compare a desired roadway path to the predicted vehicle path in order to generate corrective instructions (paragraph [0025]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the path correction of McClain with the radar sensor and reflector arrangement of Breed. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of using the information from the radar sensor and reflector system of Breed to enhance vehicle safety. McClain is generally applicable for safety systems for automotive vehicles (paragraph [0002]).
Regarding claim 11, Breed does not disclose a vehicle-dynamics controller. However, McClain further discloses:
wherein the set of vehicle dynamics comprises a vehicle speed value (paragraph [0030]), a vehicle braking value (paragraph [0020]), a vehicle steering value (paragraph [0020]), and a vehicle acceleration value (paragraph [0030]).
McClain teaches that the electronic control unit (ECU) should use sensors to compare a desired roadway path to the predicted vehicle path in order to confirm roadway departure and generate corrective instructions (paragraph [0030]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the path correction of McClain with the radar sensor and reflector arrangement of Breed. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of using the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249.  The examiner can normally be reached on 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







TAMARA L. WEBER
Examiner
Art Unit 3667


     /TAMARA L WEBER/     Examiner, Art Unit 3667